DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7, 10-12, 19 and 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2016/0014521), hereon referred to as Kim, in view of Voutilainen et al. (US 2019/0058955), hereon referred to as Voutilainen.

Regarding claim 1, Kim teaches a system (FIG. 2 transducer 20) comprising: 
(para. [0050], [0062]-[0065] the transducer 20 may act as a transmitter thus includes a transmitter that emits ultrasonic waves) and a receiver (para. [0050], [0062]-[0065] the transducer 20 includes a receiver that receives the ultrasonic waves), 
wherein the receiver (para. [0050], [0062]-[0065] transducer 20) is an electrostatic acoustic wave receiver (para. [0050], [0062]-[0065] the transducer 20 is an acoustic wave receiver that receives ultrasonic waves) comprising a membrane (FIG. 2 membrane 230) and an electrode (FIG. 2 the second electrode 222). While Kim does teach a membrane composed of a single layer and mentions that the membrane may receive sounds in ultrasonic frequency in ranges above 20 kHz (para. [0050]), Kim is silent to the membrane comprising a single layer or multiple layers of graphene, and wherein the membrane is operable to transmit or receive ultrasonic sound waves having first and second frequencies that are separated from one another by at least 50 hertz (Hz).
Voutilainen teaches an audio apparatus (para. [0078] the apparatus functioning as both a microphone and a loudspeaker) comprising a graphene membrane (para. [0078] the graphene oxide stack) that is able to receive and transmit ultrasonic sound waves having first and second frequencies that are separated from one another by at least 50 hertz (Hz) (para. [0078] the apparatus may handle sound input waves and sound output waves with frequencies up to 10 GHz therefore may handle, for example, a first frequency at 20 kHz and a second frequency at 10 GHz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim to include wherein the membrane comprising a single layer or multiple layers of graphene, and wherein the membrane is operable 
One of ordinary skill would have been motivated to include this modification to expand the applications of sound systems (para. [0078]).

Regarding claim 2, Kim in view of Voutilainen teaches the system of claim 1. 
Voutilainen further teaches wherein the membrane (para. [0078] the graphene oxide stack) is operable to transmit or receive sound waves having first and second frequencies that are separated from one another by at least 100 Hz (para. [0078] the apparatus may handle sound input waves and sound output waves with frequencies up to 10 GHz therefore may handle a first frequency and a second frequency separated from one another by at least 100 Hz).

Regarding claim 3, Kim in view of Voutilainen teaches the system of claim 1. 
Voutilainen further teaches wherein the membrane (para. [0078] the graphene oxide stack) is operable to transmit or receive sound waves having first and second frequencies that are separated from one another by at least 1 kHz (para. [0078] the apparatus may handle sound input waves and sound output waves with frequencies up to 10 GHz therefore may handle a first frequency and a second frequency separated from one another by at least 1 kHz).

Regarding claim 4, Kim in view of Voutilainen teaches the system of claim 1. 
Voutilainen further teaches wherein the membrane (para. [0078] the graphene oxide stack) is operable to transmit or receive sound waves having first and second frequencies that are separated from one another by at least 10 kHz (para. [0078] the apparatus may handle sound input waves and sound output waves with frequencies up to 10 GHz therefore may handle a first frequency and a second frequency separated from one another by at least 10 kHz).

Regarding claim 5, Kim in view of Voutilainen teaches the system of claim 1. 
Voutilainen further teaches wherein the membrane (para. [0078] the graphene oxide stack) is operable to transmit or receive sound waves across a frequency range of 20 kHz to 10 MHz (para. [0078] the apparatus may handle sound input waves and sound output waves with frequencies up to 10 GHz therefore may handle a frequency range of 20 kHz to 10 MHz).

Regarding claim 6, Kim in view of Voutilainen teaches the system of claim 1. 
Voutilainen further teaches wherein the membrane (para. [0078] the graphene oxide stack) is operable to transmit or receive sound waves across a frequency range of 200 kHz to 10 MHz (para. [0078] the apparatus may handle sound input waves and sound output waves with frequencies up to 10 GHz therefore may handle a frequency range of 200 kHz to 10 MHz).

Regarding claim 13, Kim teaches an electrostatic device (FIG. 2 transducer 20) comprising: 
a membrane (FIG. 2 membrane 230); and 
an electrode (FIG. 2 the second electrode 222) proximate to a first side of the membrane (FIG. 2 illustrates the second electrode 222 proximate to a first side the membrane 230); 
(FIG. 2 membrane 230) is operable to transmit or receive ultrasonic sound waves (para. [0050], [0062]-[0065] the transducer 20 is an acoustic wave receiver that receives ultrasonic waves); however, Kim is silent to the membrane comprising a single or multiple layers of graphene and wherein the membrane is operable to transmit or receive ultrasonic sound waves having first and second frequencies that are separated from one another by at least 50 hertz (Hz).
Voutilainen teaches an audio apparatus (para. [0078] the apparatus functioning as both a microphone and a loudspeaker) comprising a graphene membrane (para. [0078] the graphene oxide stack) that is able to receive and transmit ultrasonic sound waves having first and second frequencies that are separated from one another by at least 50 hertz (Hz) (para. [0078] the apparatus may handle sound input waves and sound output waves with frequencies up to 10 GHz therefore may handle, for example, a first frequency at 20 kHz and a second frequency at 10 GHz).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim to include the membrane comprising a single or multiple layers of graphene and wherein the membrane is operable to transmit or receive ultrasonic sound waves having first and second frequencies that are separated from one another by at least 50 hertz (Hz), as taught by Voutilainen.
One of ordinary skill would have been motivated to include this modification to expand the applications of sound systems (para. [0078]).

Claims 14-18 are rejected for similar reasons as claims 2-6. 

s 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Voutilainen and Kandori et al. (US 2012/0086307), hereon referred to as Kandori.

Regarding claim 8, Kim in view of Voutilainen teaches the system of claim 1; however, Kim in view of Voutilainen is silent to wherein the receiver further comprises: a circuit associated with the electrode, wherein the circuit is operable to measure a velocity of vibration of the membrane, and wherein the vibration is caused by the sound waves.
Kandori teaches a receiver (para. [0039] the electromechanical transducer illustrated on FIG. 5) comprising: 
a circuit (FIG. 5 current detection unit 205) associated with the electrode (para. [0040]-[0042] the current detection unit 205 is associated with both the upper and lower electrodes 102, 105 as illustrated on FIG. 5), wherein the circuit (FIG. 5 current detection unit 205) is operable to measure a velocity of vibration of the membrane (para. [0042] the current detection unit 404 may measure the ultrasonic wave on the basis of the vibration of the vibrating membrane), and wherein the vibration (para. [0042] the vibration of the vibrating membrane) is caused by the sound waves (para. [0042] the vibration of the vibrating membrane is caused by an ultrasonic wave).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim in view of Voutilainen to include wherein the receiver further comprises: a circuit associated with the electrode, wherein the circuit is operable to measure a velocity of vibration of the membrane, and wherein the vibration is caused by the sound waves, as taught by Kandori. 
(para. [0007]).

Claim 20 is rejected for similar reasons as claim 8.

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Voutilainen, Kandori, and official notice.

Regarding claim 9, Kim in view of Voutilainen and Kandori teaches the system of claim 8. While Kandori does teach an op-amp, Kandori is silent to wherein the circuit comprises a low noise operational amplifier. Kim and Voutilainen are also silent to a low noise operational amplifier. 
The Examiner takes official notice that it is well-known and conventional in the art to utilize a low noise operational amplifier instead of a generic operational amplifier to allow systems to achieve low total system noise. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the combination of Kim, Voutilainen and Kandori to include wherein the amplifier comprises a low noise operational amplifier. 
One of ordinary skill would have been motivated to include this modification to enhance signal fidelity while mitigating the influence of undesirable noise in the system. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.